
	
		II
		111th CONGRESS
		1st Session
		S. 1029
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Mr. Rockefeller (for
			 himself, Ms. Snowe, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To create a new incentive fund that will encourage States
		  to adopt the 21st Century Skills Framework. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century Skills Incentive Fund
			 Act .
		2.FindingsCongress makes the following
			 findings:
			(1)Students must be
			 prepared in the core subjects of English, reading, mathematics, science,
			 foreign languages, civics, government, economics, art, history, and
			 geography.
			(2)In order for our
			 Nation's students to be prepared to succeed in our communities and workplaces,
			 students need 21st century content, beyond the traditional core subjects, that
			 includes global awareness, financial, economic, business and entrepreneurial
			 literacy, civic literacy, and health and wellness awareness.
			(3)Students need to
			 go beyond just learning today’s academic context to develop critical thinking
			 and problem solving skills, communication skills, creativity and innovation
			 skills, collaboration skills, contextual learning skills, and information and
			 media literacy skills.
			(4)Information and
			 communications technology literacy is the ability to use technology to develop
			 21st century content knowledge and skills, in the content of learning core
			 subjects, and students must be able to use technology to learn content and
			 skills so that the students know how to learn, think critically, solve
			 problems, use information, communicate, innovate, and collaborate.
			(5)Educators need to
			 incorporate life skills into pedagogy, including leadership, ethics,
			 accountability, adaptability, personal productivity, personal responsibility,
			 self-direction, and social responsibility.
			3.DefinitionsIn this Act:
			(1)Eligible
			 StateThe term eligible
			 State means a State that—
				(A)develops a
			 comprehensive plan for implementing a statewide 21st Century Skills
			 initiative;
				(B)demonstrates a
			 commitment to advancing 21st Century Skills within—
					(i)standards and
			 assessments;
					(ii)curriculum;
					(iii)professional
			 development; and
					(iv)the learning
			 environment;
					(C)achieves broad
			 support for a statewide 21st Century Skills initiative from among the State’s
			 education leaders (including classroom practitioners), business leaders, and
			 civic leaders; and
				(D)carries out 21st
			 century assessments of education that measure the following priorities:
					(i)Core subjects,
			 and 21st century themes.
					(ii)Life and career
			 skills.
					(iii)Thinking and
			 innovation skills.
					(iv)Information
			 media and technology skills.
					(2)FundThe
			 term Fund means the 21st Century Skills Incentive Fund established
			 under section 6(a).
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Grants
			 authorized
			(a)In
			 generalThe Secretary is authorized to award grants, from amounts
			 available in the Fund, to eligible States having applications approved under
			 section 5 to enable the eligible States to pay the Federal share of the cost of
			 establishing a statewide 21st Century Skills initiative.
			(b)Award
			 ruleThe Secretary shall award grants under this Act on a
			 first-come, first-served basis, so that the grants are awarded—
				(1)to eligible
			 States in the order the Secretary receives approvable applications; and
				(2)in an amount
			 determined on the basis of the amount of the non-Federal share identified, and
			 supported by the information contained, in an approvable application.
				(c)Federal share;
			 non-Federal share
				(1)Federal
			 shareThe Federal share shall be 50 percent.
				(2)Non-Federal
			 shareThe non-Federal share shall be provided from State sources
			 or from foundation sources.
				(d)DurationThe
			 Secretary shall award each grant under this Act for not less than 1 and not
			 more than 3 years.
			(e)Maintenance of
			 effortThe Secretary shall reduce the grant payable to an
			 eligible State under this Act for a fiscal year by the amount, if any, by which
			 the eligible State's expenditures for the activities assisted under the grant
			 for the preceding fiscal year are less than such expenditures for the second
			 fiscal year preceding the fiscal year for which the determination is
			 made.
			(f)Supplement not
			 supplantGrant funds provided under this Act shall be used to
			 supplement and not supplant other State funds expended for activities assisted
			 under this Act.
			5.ApplicationEach eligible State that desires a grant
			 under this Act shall submit an application to the Secretary that—
			(1)describes the 21st Century Skills
			 initiative for which assistance is sought;
			(2)includes evidence
			 that the eligible State has met each of the eligibility criteria described in
			 subparagraphs (A) through (D) of section 3(1);
			(3)includes a
			 description of how the eligible State will provide the non-Federal share of the
			 grant funds; and
			(4)includes a
			 description of how the eligible State will continue to provide the non-Federal
			 share throughout the duration of the grant and the successful statewide
			 implementation of the 21st Century Skills initiative.
			6.21st Century
			 Skills Incentive Fund
			(a)Fund
			 establishedThe Secretary shall establish a 21st Century Skills
			 Incentive Fund.
			(b)DepositsThe
			 Secretary shall deposit into the Fund all amounts appropriated under section
			 8.
			(c)ExpendituresThe
			 Secretary shall use amounts in the Fund to award grants to eligible States in
			 accordance with this Act.
			7.Administrative
			 provisions
			(a)In
			 generalThe Secretary shall
			 administer all aspects of the program assisted under this Act, including
			 determining State eligibility, making grant awards, determining award amounts
			 and duration, and conducting program evaluations.
			(b)EvaluationEach
			 eligible State receiving a grant under this Act—
				(1)shall conduct an
			 evaluation of the 21st Century Skills initiative assisted under this
			 Act;
				(2)shall use the
			 non-Federal share described in section 5(3) to pay the costs of the evaluation;
			 and
				(3)shall submit a
			 copy of the evaluation to the Secretary.
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act (other than section
			 7(b))—
			(1)$100,000,000 for
			 fiscal year 2010;
			(2)$100,000,000 for
			 fiscal year 2011; and
			(3)such sums as may
			 be necessary for each of the fiscal years 2012, 2013, and 2014.
			9.Separate
			 percentage limitation for corporate charitable contributions to 21st Century
			 Skills initiatives of eligible States
			(a)In generalSection 170(b) of the Internal Revenue Code
			 of 1986 (related to percentage limitations) is amended by adding at the end the
			 following new paragraph:
				
					(4)Special rule for corporate contributions to
				21st Century Skills initiatives of eligible States
						(A)In generalIn the case of a corporation which makes a
				21st Century Skills initiative contribution, the limitation under paragraph (2)
				shall apply separately with respect to all such contributions and all other
				charitable contributions.
						(B)21st century skills initiative
				contributionFor purposes of
				this paragraph, the term 21st Century Skills initiative
				contribution means a charitable contribution in cash to an eligible
				State (as defined in section 3(1) of the 21st
				Century Skills Incentive Fund Act) which has a grant application
				approved under section 5 of such
				Act.
						.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to contributions made after the date of the enactment
			 of this Act.
			
